EXHIBIT 10.1   

 ASSET PURCHASE AGREEMENT

(Joseph Uras Monuments)

 

    ASSET PURCHASE AGREEMENT made and executed this 29th day of December, 2005,
by and among Rock of Ages Memorials, Inc.., a Delaware corporation, with a
principal office located at 772 Graniteville Road, Graniteville, Vermont 05641
(the "Seller"); Joseph Uras Monuments, Inc.., a New Jersey corporation; and 601
Route 35 LLC, a New Jersey limited liability company (collectively "Buyer").

RECITALS:

    Seller owns all of the assets and business of Rock of Ages Memorials, Inc.,
d/b/a Joseph Uras Monuments, with business locations at Middletown, Manalapan,
and Toms River, New Jersey; and Rock of Ages Memorials, Inc., d/b/a Clinton
Monuments, with a business location in Jamesburg, New Jersey (collectively, the
"Business"). The Buyer desires to purchase and assume, and the Seller desires to
sell and assign, certain real property, assets and liabilities of the Seller
upon the terms and subject to the conditions of this agreement.

    NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereby agree
as follows:

 

ARTICLE I

PURCHASE AND SALE OF ASSETS AND
ASSUMPTION OF LIABILITIES

    1.1    Purchase of Assets.    Subject to the terms and conditions of this
agreement, the Seller agrees to sell, assign, transfer, convey, and deliver to
the Buyer on the Closing Date (as hereinafter defined), and the Buyer agrees to
purchase from the Seller on the Closing Date, the assets and properties of the
Business listed on Exhibit 1.1; provided that the Assets will not include the
items of real and/or personal property identified as "Excluded Assets" on
Exhibit 1.1 (collectively referred to as the "Excluded Assets").

    1.2    Purchase of Middletown Realty.    Subject to the terms and conditions
of this agreement, Seller agrees to sell, assign, transfer, convey and deliver
to 601 Route 35 LLC on the Closing Date, and 601 Route 35 LLC agrees to purchase
from Seller on the Closing Date, all of Seller's right, title and interest in
and to the real property located at 601 Route 35, Middletown, New Jersey (the
"Middletown Realty").

    1.3    Liabilities and Obligations Assumed.    Buyer shall assume those
liabilities, obligations and undertakings of Seller identified on Exhibit 1.3
(said liabilities identified on Exhibit 1.3 being collectively referred to as
the "Assumed Liabilities"), and those liabilities that may have been incurred by
Seller in the ordinary course of the operation of the Businesses. Seller hereby
agrees to indemnify and hold Buyer harmless from and against all costs, claims,
actions, debts, liabilities, obligations and undertakings of Seller except for
the Assumed Liabilities and those liabilities incurred in the ordinary course of
business, if any.

--------------------------------------------------------------------------------

    1.4    Bulk Sales.    Buyer and Seller each hereby waive compliance by the
other with any applicable provisions of the bulk sales laws of the State of New
Jersey or any other applicable jurisdiction, and Seller agrees to indemnify and
hold Buyer harmless from any loss, cost or damage, including without limitation
reasonable attorneys fees and payments to any of Sellers' creditors, incurred by
Buyer because of Sellers' or Buyer's noncompliance with said bulk sales laws.

    1.5    Closing.    The closing of the purchase and sale hereunder (the
"Closing") shall take place at the offices of Martin J. Arbus, Esq. at 10:00
a.m. local time, on December 29, 2005 in accordance with the provisions of
Article VI hereof after all of the conditions set forth in this agreement shall
be fulfilled or waived in accordance with this agreement and applicable law, or
at such other time, date and/or place as the parties may agree. The date and
time at which the Closing actually occurs is referred to as the "Closing Date".

    1.6    Determination of and Allocation of the Purchase Price.

            (a)    The aggregate purchase price for the Assets (the "Purchase
Price") shall be Eight Hundred Fifty Thousand Dollars ($850,000.00) (the "Cash
Purchase Price"), as adjusted at the Closing Date in accordance with Exhibit
1.6(a) attached hereto.

            (b)    The parties agree to report the transactions contemplated by
this agreement and to allocate the Purchase Price, for tax and accounting
purposes in accordance with the allocations set forth on Exhibit 1.6(b),
pursuant to Section 1060 of the Code, as amended, and the permanent and
temporary Treasury Regulations thereunder.

    1.7    Payment of Purchase Price and Delivery of Title to the Realty and
Assets.    Upon the terms and subject to the conditions of this agreement, at
the Closing:

            (a)    Buyer shall deliver to Sellers on the Closing Date by Buyer's
certified check, its counsel's trust account check, or by wire transfer pursuant
to specific wire transfer instructions provided to Buyer at least five (5) days
prior to the Closing Date, the amount of the Cash Purchase Price pursuant to
Section 1.6(a), and shall pay or assume or otherwise satisfy the Assumed
Liabilities (if any) pursuant to Section 1.6, by check or other mutually
acceptable means on the Closing Date, subject to any withholdings or reserves
from the Purchase Price as provided for in this agreement and any Exhibits
hereto.

- 2 -

--------------------------------------------------------------------------------

            (b)    The Seller shall deliver to Buyer (i) bills of sale and
assignment and all other necessary instruments to transfer title to the Assets
and Assumed Liabilities; (ii) the agreements listed in Article II; (iii) a
special warranty deed conveying insurable and marketable title to the Middletown
Realty, free and clear of all liens and encumbrances, except for permitted
encumbrances revealed by the title search; and (v) funds for the payment of any
taxes, if any, in respect to the sale, to the extent Buyer has any liability for
the collection thereof, to which the transactions contemplated hereby may be
subject under the laws of the State of New Jersey.

            (c)    Transfer taxes associated with the sale, assignment, transfer
and conveyance of the Middletown Realty set forth in paragraph 1.2 herein shall
be paid by the Seller.

            (d)    State Sales tax associated with the sale and transfer of
vehicles and /or equipment pursuant to the terms of this agreement shall be the
sole responsibility of Buyer.

            (e)    Buyer agrees to provide a satisfactory mechanism for the
segregation and handling of all monies, refunds or account receivables sent to
Buyer and owed to Seller, and to prompt remit same to Seller.

ARTICLE II

FURTHER AGREEMENTS

    2.1    Authorized Retailer Agreement.  At the Closing, the Seller and Buyer
shall execute an Authorized Retailer Agreement substantially in the form
attached hereto as Exhibit 2.1.

    2.2    Termination of Employment Agreement. At the Closing, the Employment
Agreement dated as of January 1, 2003 between Seller and Joseph Uras shall
terminate and be of no further force and effect and Seller and Joseph Uras shall
be released from their respective obligations thereunder.

    2.3    Seller hereby agrees that, for a period of five (5) years from the
date hereof, it will not authorize any retailer, or open a new Rock of Ages
owned retail outlet within a ten (10) mile radius of Buyer's retail locations in
Middletown, Manalapan, Jamesburg and Toms River, New Jersey.

- 3 -

--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

    3.1    General Statement.    The parties make the representations and
warranties set forth in this Article III. All representations and warranties of
the parties are made subject to the exceptions, if any, which are noted in the
respective Exhibits and Schedules delivered by the parties to each other and
accepted by the receiving party concurrently herewith or in accordance with
Section 6.11.

    3.2    Representations and Warranties of the Buyer.    Buyer makes the
following representations and warranties to the Sellers, in each case with the
intention that they may rely upon the same, and covenants that the same are true
and correct in all material respects on the Closing Date.

            (a)    Organization and Qualification.    Buyer is a New Jersey
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of New Jersey; has all requisite corporate power and authority
to own and lease its properties and to carry on the business in which it is
presently engaged; and is duly qualified and in good standing to do business in
each jurisdiction in which the nature of the business conducted by it or the
ownership or leasing of its properties makes such qualification necessary,
except where the failure to be so qualified will not have, individually or in
the aggregate with any other failure to be so qualified, a material adverse
effect on Buyer.

            601 Route 35 LLC is a New Jersey limited liability company, duly
formed, validly existing and in good standing under the laws of the State of New
Jersey; has all requisite power and authority to own and lease its properties
and to carry on the business in which it is presently engaged; and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of the business conducted by it or the ownership or leasing of its
properties makes such qualification necessary, except where the failure to be so
qualified will not have, individually or in the aggregate with any other failure
to be so qualified, a material adverse effect on 601 Route 35 LLC.

            (b)    Authority.    Buyer has the requisite corporate power and
authority to execute and deliver this agreement and the related agreements
referred to herein, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this agreement
by Buyer and the consummation by Buyer of the transactions contemplated hereby
have been (or will have been by the Closing Date) duly authorized by all
necessary corporate action and no other corporate proceedings on the part of
Buyer are necessary to authorize this agreement or to consummate the
transactions contemplated hereby (which Buyer shall cause to be obtained prior
to Closing). This agreement has been duly executed and delivered by Buyer and,
assuming the due authorization, execution and delivery by the other parties
hereto, constitutes the legal, valid and binding obligation of Buyer, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors' rights generally, and to general equitable principles.

- 4 -

--------------------------------------------------------------------------------

            (c)    No Conflict and Consents.    The execution and delivery of
this agreement by Buyer does not, and the performance of this agreement by Buyer
will not, (i) conflict with or violate the Articles of Incorporation or Bylaws
of Buyer ; (ii) conflict with or violate any Laws applicable to Buyer or any of
Buyer's Subsidiaries or by which any of their respective properties is bound or
affected; or (iii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a lien or encumbrance on any of the properties or
assets of Buyer or any of Buyer's Subsidiaries pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other material instrument or obligation to which Buyer or any of Buyer's
Subsidiaries is a party or by which Buyer or any of Buyer's Subsidiaries or any
of their respective properties is bound or affected, except for any such
conflict or violations described in clause (ii) or breaches or defaults
described in clause (iii) that would not have a Buyer Material Adverse Effect.

            (d)    Broker.    No broker, finder or investment banker is entitled
to any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this agreement based upon arrangements made by or
on behalf of Buyer.

            (e)    Sole Representations and Warranties.    The representations
and warranties contained in this Section 4.2 and in the Schedules and Exhibits
attached hereto and in any closing certificate delivered in connection herewith,
are the only representations and warranties made by Buyer in connection with the
transactions contemplated by this agreement.

    3.3    Representations and Warranties of Seller.    Seller makes the
following representations and warranties to Buyer with the intention that it may
rely upon the same, and covenant that the same are true and correct and shall be
true and correct at the Closing Date:

            (a)    Organization and Qualification.    Seller is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, has all requisite corporate power and authority to own and
lease its properties and to carry on the Business, and is duly qualified and in
good standing to do business in the State of New Jersey.

            (b)    Authority.    Seller has the requisite corporate power and
authority to execute and deliver this agreement and the related agreements
referred to herein, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this agreement
by Seller and the consummation by Seller of the transactions contemplated hereby
have been duly authorized by all necessary corporate action, and no other
corporate proceedings on the part of each of the Seller is necessary to
authorize this agreement or to consummate the transactions contemplated hereby.
This agreement has been duly executed and delivered by the Seller and, assuming
the due authorization, execution and delivery by the other parties hereto,
constitutes the legal, valid and binding obligations of them respectively,
subject to bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors' rights generally, and to general equitable principles.

- 5 -

--------------------------------------------------------------------------------

            (c)    No Conflict and Consents.    The execution and delivery of
this agreement by Seller does not, and the performance of this agreement by
Seller will not, (i) conflict with or violate the Articles of Incorporation,
Bylaws, or other formation or governing documents of Seller; (ii) conflict with
or violate any Laws applicable to Seller or by which any of its properties is
bound or affected; or (iii) result in any breach of or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or encumbrance on any of
the properties or assets of Seller, or upon the Middletown Realty pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other material instrument or obligation to which Seller is
a party or by which Seller or any of its properties is bound or affected, except
for any such conflict or violations described in clause (ii) or breaches or
defaults described in clause (iii) that would not have a Seller Material Adverse
Effect.

            (d)    No Liens, etc.- Litigation.    To the best of Seller's
knowledge, information and belief, Seller has not taken any action which would
encumber the assets to be purchased and is not aware of any pending litigation
affecting the Business.

            (d)     Sole Representations and Warranties.    The representations
and warranties contained in this Section 3.3 and in the Schedules and Exhibits
attached hereto and in any closing certificate delivered in connection herewith,
are the only representations and warranties made by Seller in connection with
the transactions contemplated by this agreement.

 

ARTICLE IV

COVENANTS AND AGREEMENTS

 

    4.1    Seller's Employees.    All employees of Seller shall be employees of
the Seller up to and through the Closing Date. Seller shall be responsible for
and shall pay all salaries, wages, expenses, workers' compensation benefits and
other fringe benefits and obligations due and payable to its employees through
the Closing Date. Notwithstanding the foregoing, Buyer shall be responsible for
paying any employee bonuses due in respect of 2005 performance, and Seller shall
have no liability for the same.

- 6 -

--------------------------------------------------------------------------------

    4.2    Indemnification and Reimbursement.    Seller will indemnify and hold
harmless Buyer, and will reimburse Buyer for any loss, liability, claim, damage
or expense arising from or in connection with any liability arising out of the
ownership or operation of the Business prior to the Closing Date, other than the
Assumed Liabilities. Likewise, Buyer will indemnify and hold harmless Seller,
and will reimburse Seller for any loss, liability, claim, damage or expense
arising from or in connection with any liability arising out of the ownership or
operation of the Business on or after the Closing Date and any Assumed
Liabilities.

    4.3    Confidential Information.    In performing their respective
obligations under this agreement, each of the parties may have access to and
receive disclosure of certain confidential information about the other parties
(including the Parent and its Subsidiaries), including, but not limited to,
financial information, operating procedures, marketing plan objectives, books,
contracts, equipment and records which are confidential, proprietary, allow the
disclosing party a competitive advantage, or are otherwise the exclusive
property of the disclosing party (hereinafter, "Confidential Information").
Confidential Information shall not include information in the public domain. The
parties agree that Confidential Information shall be used by each party
receiving such Confidential Information solely in the performance of its
obligations under or pursuant to this agreement. It is acknowledged that such
Confidential Information shall constitute "trade secrets" under applicable Law.
The party receiving the Confidential Information shall safeguard such
Confidential Information by using a reasonable degree of care, but not less than
the degree of care used by the recipient in safeguarding the recipient's own
similar Confidential Information. The parties also acknowledge that the
restrictions set forth in this agreement constitute efforts reasonable under the
circumstances to maintain the secrecy thereof. Subsequent to the Closing or
earlier termination of this agreement, the Sellers shall not disclose any
Confidential Information of the Sellers or of Parent, Buyer or their respective
Subsidiaries to any third party, except as may be agreed upon in writing by
Buyer or as may be required by law. The provisions and undertakings of this
Section 5.9 shall survive the Closing or other termination of this agreement.

ARTICLE V

CONDITIONS TO COMPLETION OF CLOSING AND CLOSING

    5.1    Conditions to the Obligations of Seller.    The obligations of Seller
under this agreement to consummate the transaction provided for herein are
subject to the fulfillment of each of the following conditions prior to the
completion of the Closing, except to the extent Seller may, in its absolute
discretion, waive any one or more thereof, in whole or in part:

            (a)    The representations and warranties by Buyer to Seller in this
agreement shall be true and correct in all material respects as of the Closing
Date, with the same force and effect as though such representations and
warranties had been made on the Closing Date; Buyer shall have performed in all
material respects all its obligations, covenants and agreements set forth
herein.

- 7 -

--------------------------------------------------------------------------------

            (b)    The agreements listed in Article II shall have been executed
and delivered by the parties thereto.

            (c)    Prior to the Closing Date, Seller shall have received the
consent of The CIT Group/Business Credit, Inc. to this agreement and the
transactions contemplated herein and thereby.

    5.2    Conditions to the Buyer's Obligations.    The obligations of Buyer
under this agreement to consummate the transactions provided for herein are
subject to the fulfillment of each of the following conditions prior to the
completion of the Closing, except to the extent that Buyer may, in its absolute
discretion, waive any one or more hereof, in whole or in part:

            (a)    The representations and warranties by Seller shall be true
and correct in all material respects as of the Closing Date, with the same force
and effect as though such representations and warranties had been made on the
Closing Date; Seller shall have performed, in all material respects, all their
obligations, covenants and agreements set forth herein; Seller has not breached
any of their covenants or agreements set forth herein.

            (b)    The agreements listed in Article II shall have been executed
and delivered by the parties thereto.

            (c)    All other instruments and documents required by law to effect
the transactions contemplated by this agreement have been received in form and
substance satisfactory to Buyer.

    5.4    The Closing.

            (a)    Documents and Instruments to be Delivered by Seller and
Shareholders.    Each Seller agrees to deliver the following documents and
instruments, duly executed, to the Buyer at the Closing:

                    (ii)    The agreements listed in Article II hereof which are
required to be executed by Sellers and other individuals, as specified therein;

                    (ii)    Bills of sale, assignment and assumption with full
warranties of title for the assignment, transfer and conveyance of the Assets
and Assumed Liabilities of Sellers;

                    (iii)    Certificates of title and assignments thereof for
Sellers' motor vehicles which are required under state law to have certificates
of title and which are being purchased hereunder;

- 8 -

--------------------------------------------------------------------------------

                    (iv)    Assignments of Sellers' right, title and interest in
all leases of personal property and any realty leased by Seller;

            (b)    Documents and Instruments to be Delivered by Buyer.    The
Buyer agrees to deliver the following documents and instruments, duly executed,
to the Sellers at the Closing:

                    (i)    The agreements listed in Article II hereof which are
required to be executed by Buyer;

                    (ii)    The Purchase Price due as required by Article I
hereof; and

                    (iii)    Such other documents as the Sellers, or their
counsel may reasonably request and required for Buyer to consummate the
transactions contemplated by this agreement.

            (c)    Prorations.    Utilities charges, real estate taxes, and
other normal proratable items will be prorated among the parties at the Closing,
with the exception of those items which the parties agree are to be treated as
Assumed Liabilities pursuant to Section 2.2(a) hereof, if any.

ARTICLE VI

MISCELLANEOUS PROVISIONS AND DEFINITIONS

    6.1    Public Announcement.    The parties shall consult in good faith with
each other before issuing any press release or otherwise making any public
statements with respect to the transactions contemplated by this agreement, and
none of them shall issue any such press release or make any such public
statement without the prior written approval of the Buyer unless such disclosure
is made by Buyer and is required by Law.

    6.2    Good Faith.    Each party hereto shall act in good faith in an
attempt to cause all the conditions precedent to its obligations under this
agreement to be satisfied. Each party hereto will act in good faith and take all
reasonable actions within its capability necessary to render accurate as of the
Closing Date its representations and warranties required to be true as of such
time and set forth in this agreement.

    6.3    Payment of Expenses.    Whether or not the transactions provided for
herein shall be consummated, each party hereto shall pay his or its own Expenses
incident to preparing for, entering into and carrying out this agreement and the
transactions contemplated hereby, and Seller and/or Shareholders shall pay all
Expenses of transferring the Assets except as provided for herein from Seller to
Buyer.

- 9 -

--------------------------------------------------------------------------------

    6.4    Article and Section Headings.    Article and Section headings are
employed in this agreement for reference purposes only and shall not affect the
interpretation or meaning of this agreement.

    6.5    Assignment, Successors and Assigns.    No party may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of all other parties hereto, given or withheld in their sole discretion.
This agreement shall be binding upon and inure to the benefit of each party
hereto and their respective heirs, personal representatives, successors and
permitted assigns.

    6.6    Notices.    Any notice or other communication required or permitted
under this agreement shall be in writing and shall be deemed to have been duly
given (i) upon hand delivery, or (ii) on the third day following delivery to the
U.S. Postal Service as certified or registered mail, return receipt requested
and postage prepaid, or (iii) on the first day following delivery to a
nationally recognized United States overnight courier service, fee prepaid,
return receipt or other confirmation of delivery requested or (iv) when
telecopied or sent by facsimile transmission if an additional notice is also
given under (i), (ii) or (iii) above within three (3) days thereafter. Any such
notice or communication shall be directed to a party at its address set forth
below or at such other address as may be designated by a party in a notice given
to all other parties hereto in accordance with the provisions of this Section.

 

If to Sellers and Shareholders:

Joseph. Uras
Joseph Uras Monument Corporation
580 Patten Avenue, Unit 12,
Long Branch, New Jersey 07740
Telephone:
Telecopy:

with a copy to:
 

Martin J. Arbus, Esq.
1001 Deal Road
Ocean Township, NJ 07712
Telephone:  (732) 493-3000
Telecopy:    (732) 493-1340

If to Buyer or Parent:
 

Kurt M. Swenson, President
and Chief Executive Officer
Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone:    (603) 225-8397
Telecopy:      (603) 225-4801

-10-

--------------------------------------------------------------------------------

with a copy to:
 

Michael Tule, Senior Vice President—General Counsel
Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone:    (603) 225-8397
Telecopy:      (603) 225-4801

    6.7    Complete Agreement.    This agreement nor any provision hereof may be
changed, waived, modified, discharged, amended or terminated orally, but only by
an instrument in writing signed by all parties hereto. No action taken by any
party after the date hereof, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action or compliance by any other party with any representations,
warranties, covenants or agreements contained in this agreement. This agreement,
together with the Exhibits and Schedules attached hereto or incorporated herein
pursuant to Section 9.12 hereof, constitutes the only agreement among the
parties hereto concerning the subject matter hereof and supersedes all prior
agreements whether written or oral, relating thereto.

    6.8    Governing Law    This agreement shall be governed by and construed in
accordance with the Laws of the State of New Jersey, without regard to conflict
of laws principles, and any actions brought pertaining to the same shall lie
only in a court of competent jurisdiction located in the state of New Jersey.

    6.9    Tax Consequences.    Each party represents and warrants that it has
made an independent evaluation of the tax consequences to such party of this
agreement and the transaction contemplated thereby. No party shall have any
recourse against any other party to this agreement nor shall this agreement be
affected in any way if the consummation of this agreement and the transactions
contemplated thereby do not have the tax consequences anticipated by such party;
provided that the foregoing shall not limit a party's liability for breach of
any representation, warranty, covenant or agreement set forth herein.

    6.10    Counterparts.    This agreement may be executed in counterparts and
by different parties on different counterparts with the same effect as if the
signatures were on the same instrument. This agreement shall be effective and
binding upon all parties hereto as of the time when all parties have executed a
counterpart of this agreement.

- 11 -

--------------------------------------------------------------------------------

    6.11    Exhibits.    Each Exhibit (herein an "Exhibit") or Schedule (herein
a "Schedule") delivered pursuant to the terms of this agreement shall be in
writing and shall constitute a part of this agreement. The parties may agree,
with respect to any Schedule or Exhibit required to be attached hereto that such
Schedule or Exhibit, if mutually satisfactory, may be attached hereto after the
date of execution hereof and prior to the Closing and, after mutual approval
thereof, such subsequently attached Schedule or Exhibit shall be treated as if
it were attached hereto as of the date of execution hereof. All Exhibits and
Schedules attached hereto are specifically incorporated herein by reference and
made a part hereof. The words "agreement," "herein" and "hereof" as used herein
shall in all respects include the entirety of this agreement together with all
Exhibits and Schedules attached hereto and all documents required or permitted
to be delivered hereunder.

    6.12    Further Assurances.    From time to time, as and when requested by
any party hereto, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions, as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this agreement.

    6.13    Parties in Interest.    Subject to the provisions of Section 9.6
above, this agreement shall be binding upon and inure solely to the benefit of
each party and to the party's permitted successors, assigns, heirs and personal
representatives; and nothing in this agreement, express or implied, is intended
to or shall confer upon any other person any right, benefit or remedy of any
nature whatsoever under or by reason of this agreement.

    6.14    Severability.    If any term or other provision of this agreement is
finally adjudicated by a court of competent jurisdiction to be invalid, illegal
or incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner, to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.

    6.15    Waiver.    At any time prior to the Closing Date, any party may (a)
extend the time for the performance of any of the obligations or other acts of
the other parties to be performed for the benefit of the waiving party, (b)
waive any inaccuracies in the representations and warranties of the other
parties contained in this agreement or in any document delivered pursuant to
this agreement for the benefit of the waiving party or (c) waive compliance by
the other parties with any of the agreements or conditions compliance with which
is for the benefit of the waiving party contained in this agreement (to the
extent permitted by law). Any such extension or waiver shall be valid only if
set forth in an instrument in writing signed by the party or parties to be bound
thereby. The waiver by any party hereto of any inaccuracy in the representation
and warranty or of compliance with the covenant, agreement or condition for its
benefit shall not be deemed a waiver of any other inaccuracy or of compliance
with any other provision hereof.

- 12 -

--------------------------------------------------------------------------------

    6.16    Pronouns.    As used herein, all pronouns shall include the
masculine, feminine, neuter, singular and plural thereof wherever the context
and facts require such construction.

    IN WITNESS WHEREOF, the parties hereto have executed this agreement all as
of the date first set forth above.

    BUYER:           JOSEPH URAS MONUMENTS, INC.           By: /s/ Joseph Uras
Witness
        Joseph Uras, President           601 ROUTE 35 LLC           By: /s/
Joseph Uras
Witness
       Joseph Uras, President           SELLER:           ROCK OF AGES
MEMORIALS, INC.           By: /s/ Kurt M. Swenson
Witness
       Kurt M. Swenson, Chairman/CEO

 

 

- 13 -

--------------------------------------------------------------------------------

 

EXHIBIT 1.1

TO

ASSET PURCHASE AGREEMENT

Assets

 

 

All assets used or useful in the Business, as follows:

(a)    Inventories.

(b)    Accounts Receivable as of December 7, 2005 and the Closing Date

(c)    Cash in the following bank accounts:

        Wachovia Bank, N.A., Account No. 2000004558569

(d)    Furniture, fixtures, machinery, equipment, tools and supplies.

(e)    Motor vehicles titled in the name of Joseph Uras Monument Corp.,
including but not limited to:

       1999 Dodge Ram Pickup—VIN 1B7HC 16X7X S1875 77

       1996 Ford Truck—VIN 1FDLF 47F4T EA508 19

        1998 International Truck—VIN 1HTSC AAP6W H5651 87

(f)    Leasehold improvements.

(g)    The following tradenames:
 

        Clinton Monuments
        Joe Uras Monuments
        Joe Uras Memorials
        Joseph Uras Monuments
        Uras Memorials
        Uras Monuments

- 14 -

--------------------------------------------------------------------------------

(h)    Contract rights pertaining specifically to the Business and not to any
other division of Seller or to Seller generally.

 

Excluded Assets

(i)    Cash and cash equivalents, except as provided above;

(ii)    all insurance policies and rights thereunder;

(iii)    all personnel records and other records that Seller is required by law
to retain in its possession;

(iv)    all claims for refund of taxes and other governmental charges;

(v)    all rights in connection with and assets of any employee plans (except
any employee vested amounts);

(vi)    all rights in and to the name, "Rock of Ages" together with all other
trademarks, tradenames (other than those listed in (g) above), patents,
copyrights, copyrighted material, trade secrets and the goodwill associated
therewith;

(vii)    all contract rights that do not pertain specifically to the Business
and that benefit the Seller and/or any of its divisions or businesses other than
the Business;

(viii)    all rights of the Seller under this Asset Purchase Agreement.

- 15 -

--------------------------------------------------------------------------------

EXHIBIT 1.3

TO

ASSET PURCHASE AGREEMENT

 

Assumed Liabilities

(i)    Buyer shall assume any and all liabilities associated with customer
deposits, preneed liabilities and orders of the Business existing as of December
7, 2005. Such liabilities shall include, but not be limited to, any trade
accounts payable associated with such customer deposits, orders or preneed
liabilities.

(ii)    Buyer shall assume any and all liabilities associated with customer
deposits, preneed liabilities and orders of the Business written after December
7, 2005. Such liabilities shall include, but not be limited to, any trade
accounts payable associated with such customer deposits, orders or preneed
liabilities.

(iii)    Buyer shall assume the obligation to complete and set any and all
customer orders of the Business.

(iv)    Buyer shall assume any and all obligations under any and all motor
vehicle and other personal property leases of the Business:

(v)    Buyer shall assume any and all obligations under the real property leases
covering the following locations:

        100 Highway 9, Manalapan, New Jersey

        810 State Highway 36, Middletown, New Jersey

        Unit 172A Roslyn Plaza, Toms River, New Jersey

        841 Cranbury Road, Jamesburg, New Jersey

(vi)    Buyer shall assume liability for any and all employee bonuses due to
Employees of the Business earned in 2005.

- 16 -

--------------------------------------------------------------------------------

(vii)    Buyer shall assume any liability to customers under any non-Rock of
Ages warranty agreements given by Seller in connection with the Business. Rock
of Ages shall continue to honor its written warranties on its own products.

(viii)    Buyer shall assume any liability arising after the Closing Date under
any and all contracts and agreements entered into in connection with or by the
Business.

(ix)    As of the Closing Date, Buyer shall assume any and all liabilities in
connection with or relating to payroll, vacation, sick leave, workers
compensation, unemployment benefits, pension benefits, profit sharing plans,
health care plans or benefits or any other employee plans or benefits of any
kind for the employees of the Business.


- 17 -

--------------------------------------------------------------------------------

EXHIBIT 1.6(a)

TO

ASSET PURCHASE AGREEMENT

 

Purchase Price Adjustment

 

The Purchase Price shall be reduced by the obligation for the amount of the
granite cost for open orders as of December 7, 2005, which obligation has been
assumed by the Buyer pursuant to the terms hereof. See attached list of orders.

- 18 -

--------------------------------------------------------------------------------

EXHIBIT 1.6(b)

TO

ASSET PURCHASE AGREEMENT

Allocation of Purchase Price

 

Land and Building                                            $600,000

Other Fixed Assets                                           $50,000

Accounts Receivable                                        $92,341

Inventory                                                        $100,000

Cash                                                                $7659


- 19 -

--------------------------------------------------------------------------------

 

EXHIBIT 2.1
 

TO
 

ASSET PURCHASE AGREEMENT

Authorized Retailer Agreement

 

- 20-

--------------------------------------------------------------------------------

 

 

 

 

 